Citation Nr: 1206700	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  07-27 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral shin splints.

2.  Entitlement to service connection for a disability manifested by right arm pain.

3.  Entitlement to initial rating in excess of 10 percent for the service-connected narcolepsy.

4.  Entitlement to initial compensable rating for the service-connected hypertension. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from December 1996 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Custody of the file was subsequently transferred to the Atlanta RO in Decatur, Georgia.

The Veteran testified before the undersigned Veterans Law Judge in a hearing in September 2011.  A transcript of her testimony is of record. 

The issues of entitlement to increased ratings for the service-connected narcolepsy and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran when further action is required on her part.

FINDING OF FACT

The Veteran does not have a current shin splint disorder or right arm disorder that is etiologically related to active service.

CONCLUSIONS OF LAW

1.  Shin splints were not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  A disability manifested by right arm pain was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

Although full VCAA notice was not provided until after the initial adjudication of this claim, the Board finds there is no prejudice in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the claim based on all evidence of record.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The RO also provided assistance as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran's service treatment records were obtained, as well as records from those post-service medical providers identified as having potentially relevant records.  The Veteran has been afforded appropriate VA examination and a hearing before the Board.  The Veteran has not identified any additional evidence that should be obtained before the appeal is adjudicated, and the Board is also unaware of any such existing outstanding evidence.  In this regard, the Board notes that at one point in her testimony, the Veteran indicated that she had recently received treatment for shin splints.  However, she also testified receiving extensive treatment for the condition in service, as well as periodic treatment post service.  As it happens, her service records reflect she had no treatment for the condition, and none is reflected in any of the post service records that were obtained.  (These date between 2005 and 2009.)  Review of her extensive service treatment records show occasions when she complained of leg, foot, knee and thigh pain, but none of her records show any medical professional recorded a diagnosis of shin splints.  (She is service connected for iliotibial band syndrome of each thigh, left and right knee disabilities and bilateral pes planus.)  In addition, at points in her testimony she appears to conflate symptoms relating to the knee and shins.  Given this context, it is the Board's conclusion the Veteran is simply mistaken as to the nature of the problem for which treatment has been provided.  Therefore, the Board does not find her assertion of recent treatment to be credible.  Accordingly, delaying a decision on her claim to obtain copies of additional treatment records is unnecessary.  

In sum, based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the appeal.

Applicable Laws and Regulations

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evidence and Analysis

For clarity, the Board notes that "shin splints" is a disorder defined as tenderness and pain with induration and swelling of pretibial muscles following athletic overexertion by the untrained; it may be a mild form of anterial tibial compartment syndrome.  Stedman's Medical Dictionary, 27th ed., pg. 1630.

The Board also notes the Veteran has service connection for bilateral knee disabilities (right and left knee strain), right and left thigh disabilities (iliotibial band syndrome) and bilateral foot disabilities  (pes planus).  
 
Service treatment records (STRs) document that the Veteran had a broken right forearm in 1975 prior to service, noted as being without sequelae in her enlistment physical examination.  Subsequent STRs, including periodic physical examinations, show no diagnosis of shin splints or any abnormality of the arms.  In September 1999 the Veteran was treated for contusion to the right upper biceps muscle that occurred while training with a shotgun; the arm was placed in a sling and the Veteran was given ibuprofen.  In July, September, October and November 1999 the Veteran complained of bilateral leg pain after running, and the clinical impression at the time was iliotibial band (ITB) syndrome.  In June 2001 and in July 2003 she complained of leg pain that was clinically determined to be due to pes planus.  In October 2003 she complained of bilateral knee and thigh pain.  In November 2003 the Veteran complained of bilateral knee pain; she reported that she had been previously treated for shin splints but the clinical impression on that occasion was patellofemoral pain syndrome (PFPS).  

In a self-reported Report of Medical History in January 2005 the Veteran endorsed history of recent arm pain when lifting, carrying or rinsing out a towel; she also endorsed lower extremity complaints including knee pains, corns and bunions of the feet and pes planus, although she did not cite shin splints.   The corresponding Report of Medical Examination in January 2005 shows clinical impression of the upper and lower extremities as "normal."    

The Veteran had a pre-discharge VA medical examination in March 2005 in which she reported having developed shin splints in 2002 after prolonged periods of running, treated with physical therapy although her symptoms persisted.  She stated she was currently treating her legs with applications of ice and stretching exercises.  She stated her upper forearm pain began about two weeks prior to the examination; she did not report any specific trauma.  On examination there were no signs of pain or tenderness in the upper forearms and no indications of current shin splints.  The examiner diagnosed status post bilateral shin splints - resolved; in regard to the claimed upper forearm pain the examiner stated there was no pathology to render a diagnosis.

Post-service treatment records show no complaint of or treatment for arm pain or shin splints.

The Veteran had a VA compensation and pension (C&P) examination in May 2009 for evaluation of her service-connected disabilities of the lower extremities, during which she reported she had been informed during service that she had bilateral shin splints due to walking.  The examiner performed a clinical examination and noted observations in detail.  The examination report is silent in regard to any observed symptoms suggestive of current shin splints.

The Veteran testified before the Board in September 2011 that during service she developed bilateral leg pain that was treated with physical therapy and ibuprofen; she complained of her leg problems on multiple occasions and was placed on light duty.  She had continuous symptoms after discharge from service but she did not provide a clear distinction between knee pain and shin pain.  In regard to right arm pain, she testified that she had been splinted in service and placed on light duty and that she had intermittent arm pain thereafter although she was unable to recall any specific medical diagnosis or treatment.  

On review of the evidence above, the Board finds a basis on which to grant service connection for the claimed bilateral shin splints or right arm disorder has not been presented.  The Veteran demonstrably had a contusion of the right bicep during service, but there is no evidence thereafter of any diagnosed arm problem, and the examiner could find no diagnosed arm disorder at the time of her discharge examination.  In regard to shin splints, although the Veteran now asserts that she was told during service that she had shin splints, such a disorder is not shown in STRs; as noted, the STRs show treatment for a number of lower extremity complaints including ITB syndrome but these have been granted service connection.

As layperson, the Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, that a condition or injury occurred in service alone is not enough; there must be a disability resulting from that condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1993).

"Current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection.   Chelte v. Brown, 10 Vet. App. 268 (1997).  Existence of current disability must be shown by competent medical evidence.  Degmetich, 104 F.3d 1328.

In this case there is no medical evidence of shin splints or right arm disability.  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer, 3 Vet. App. 223, 225.  Accordingly, the Board finds the Veteran has not presented a claim for which service connection can be considered.

The Board acknowledges that the requirement of "a current disability" is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.   See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, however, there is no medical evidence of an actual shin splint or upper arm disability at any time between the Veteran's discharge from service and the present, so McClain does not apply.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence of record to include the Veteran's correspondence to VA, her testimony before the Board and her statements to various medical providers.

Although the Veteran is competent to report symptoms before and after service, as well as what others have said to her, she is not shown to possess medical expertise as to enable her to competently diagnose conditions generally.  As to shin splints in particular, it is not of the sort a lay person would be competent to identify.  As noted above, medical examination was unable to diagnose a right arm disorder or a lower extremity disorder other than those that are already service-connected; further, during her testimony the Veteran herself was unable to clearly distinguish between her symptoms claimed as "shin splints" and her service-connected knee disabilities.  

As to her assertions that she had been informed during service that she had shin splints, STRs clearly show that the Veteran was treated in service for a number of different disorders of the lower extremities, but "shin splints" was not among them.  The Board considers the contemporaneous STRs to be of greater probative value than the Veteran's contentions in determining the disabilities present in service.  As these records contradict the Veteran's assertions, those assertions are not considered credible.  

Because the evidence preponderates against the claims, the benefit-of-the-doubt rule does not apply, and service connection for the claimed disabilities is denied.  


ORDER

Service connection for shin splints is denied.

Service connection for a disability manifested by right arm pain is denied.


REMAND

The Board finds that further development is required before the appeal can be adjudicated.

The Veteran's last VA examination was performed in March 2005.  In her testimony the Veteran asserted her narcolepsy and hypertension have significantly worsened since then.  When a veteran claims that his or her condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him or her with a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The Veteran also testified that she continues to receive VA medical treatment.  The most recent VA treatment records associated with the file date from June 2009.  The AOJ should obtain outstanding VA treatment records and associate those records with the claims file or into Virtual VA.

Accordingly, this case is REMANDED to the RO via the Appeals Management Center (AMC) for the following actions:

1.  The RO/AMC should make available or provide to the Board any VA treatment records since June 2009 relevant to the rating issues on appeal.  

2.  The Veteran should be afforded examination/s to assess the current severity of her service-connected narcolepsy and hypertension.  The claims folders should be made available to and reviewed by the examiner(s).

All findings should be reported in detail, and all appropriate diagnostics should be performed.  The examiner(s) also should provide an opinion regarding the occupational impairment caused by the narcolepsy and hypertension.

The supporting rationale for all opinions expressed should be provided in the report.

3.  Then, the RO/AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and her representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to the final outcome warranted.

No action is required of the Veteran until he is notified, but she has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law also requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals















Department of Veterans Affairs


